Citation Nr: 1721642	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1960 to February 1980.  Unfortunately, he passed away in February 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this case to pursue additional development to ensure that there is a complete record upon which to decide the appellant's claim, so that she is afforded every possible consideration.

The appellant asserts that the Veteran's terminal lung cancer was caused by or is related to his active service.  Specifically, she asserts that he developed lung cancer as a result of exposure to herbicides while serving in Southwest Asia during the Vietnam War, including service in Thailand and Vietnam.  However, the record does not appear to have been fully developed concerning the determinative issue of the Veteran's asserted herbicide exposure.  

Significantly, as pertinent to the present claim, there is a presumption of service connection for certain diseases, including lung cancer, found to be associated with exposure to an herbicide agent such as that used in Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); cf. Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308, 20,312 (April 11, 2014).  Absent affirmative evidence to the contrary, such diseases will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  In addition, special consideration of herbicide exposure on a factual basis has been extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  More specifically, if a Veteran served in one of the Royal Thai Air Force Bases in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang, as an Air Force security policeman, security patrol dog handler, a member of a security police squadron, or otherwise near the air base perimeter as shown by the evidence of daily work activities, performance evaluation reports, or other credible evidence, Compensation Service will concede herbicide exposure on a direct/facts-found basis.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 ("Special Consideration for Claims Based on Herbicide Exposure in Thailand During the Vietnam Era").

Here, the appellant asserts that the Veteran served on land in the Republic of Vietnam during the Vietnam War.  However, in-country service in Vietnam remains unverified.  Rather, his available service personnel records reflect foreign service in Thailand and Japan.  See, e.g., Airman Military Record (AF Form 7).  

In May 2010, the appellant provided copies of documents purportedly proving the Veteran's in-country service in Vietnam; however, these documents reflect only that the Veteran was a part of the Vietnam campaign and that he received the Vietnam Service Medal (VSM) and the Republic of Vietnam Campaign Medal (RVCM), not that he actually stepped foot in Vietnam.  See Department of Defense (DoD) Instruction 1348.33-M, Manual of Military Decorations and Awards, Volume 3 (Nov. 2010) (indicating that, although the VSM and RVCM were given to military personnel who served in-country, personnel who served outside of Vietnam in direct combat support were also eligible).  See also Haas v. Peake, 525 F.3d 1168, 1196 (2008).

Despite this, it does not appear that the Veteran's complete service personnel records (SPRs) have been requested or obtained, or that sufficient attempts have been made to verify whether he stepped foot in the Republic of Vietnam at any point during the period beginning on January 9, 1962, and ending on May 7, 1975.  Accordingly, the Board finds that further development is warranted in accordance with VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 1 - Developing Claims Based on Herbicide Exposure in the RVN.  

Additionally, considering the Veteran's available SPRs reflecting that he was stationed at Nakhon Phanom Royal Thai Air Force Base (RTAFB) from June 1970 to June 1971, the Board finds that further development is necessary to determine whether the Veteran was exposed to herbicides or any other toxic chemicals while there.  See, e.g., M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.b (reflecting that several items of development should be performed in the case of a Veteran with service in Thailand, including, if necessary, referral of the case to the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides).  See also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide any additional information about the approximate dates, location, and nature of the alleged herbicide exposure, such as the approximate dates of any assignments or tours of duty in Vietnam, and/or the nature of any "perimeter duty" to which the Veteran assigned while stationed in Thailand.

2.  Request from the Air Force or other appropriate entity (as determined by the AOJ within its discretion) the Veteran's complete service personnel records, including specifically during the Vietnam Era, so from January 9, 1962 to May 7, 1975.  

If any of these records are unavailable, clearly document the claims file/e-folder to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 21.1032(c) and (e).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, attempt to verify the Veteran's alleged herbicide exposure during his overseas service by submitting a request to the Joint Services Records Research Center (JSRRC) for verification of such exposure.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 1 ("Developing Claims Based on Herbicide Exposure in the RVN") and Topic 5 ("Special Consideration for Claims Based on Herbicide Exposure in Thailand During the Vietnam Era") (setting forth procedures for verification of the type required in the instant case).

Specifically, a determination should be made as to the following:  

(a)  Whether the Veteran served in or travelled to the Republic of Vietnam during his active service; and 

(b)  Whether the Veteran's duties at Nakhon Phanom Royal Thai Air Force Base would have involved going to the base perimeter.  In this regard, the available records reflect that his Military Occupational Specialty was as a Material Facilities Specialist and that his duties included the "receipt, storage and issue of War Readiness Kit Assets and Freighter Cargo assets."

Any additional action necessary for independent verification of the Veteran's purported herbicide exposure, to include follow-up action or the submission of additional requests for information to any other appropriate entity (e.g. the National Personnel Records Center (NPRC); the Records Management Center (RMC); Joint Services Records Research Center (JSRRC); the Defense Personnel Records Information Retrieval System (DPRIS); and/or the Air Force Historical Research Agency (AFHRA)), should be accomplished.

If the search for corroborating information/records leads to negative results, notify the appellant and afford her the opportunity to respond. 

All requests and responses received should be associated with the claims file.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


